IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA *
*
v. * Criminal No. CCB-18-0220
DAVONTE DRUMMOND *
ie ok oR oR aie ok ok
MEMORANDUM

Now pending is the defendant’s motion to dismiss the superseding indictment (ECF 50).
For the reasons stated below, the motion will be denied. |

In April 2018 Davonte Drummond was indicted on one count of unlawful possession of a
firearm. Consistent with current case law, the indictment charged Drummond with knowing
possession of a firearm after a felony conviction in violation of 18 U.S.C. § 922(g). (ECF 1). On
June 21, 2019, however, the Supreme Court decided in Rehaif vy. United States, 139 S.Ct. 2191
(2019), that the government also had to prove the defendant “knew he belonged to the relevant
category of persons barred from possessing a firearm,” 139 S.Ct. at 2200. In Rehaif, the category
was an alien “illegally or unlawfully in the United States.” Jd. at 2194. In this case, the category
- {8 a person “who has been convicted in any court of, a crime punishable by imprisonment for a
term exceeding one year.” 18 U.S.C. § 922(g)(1).

On December 3, 2019, shortly before trial, the grand jury returned a superseding indictment
against Drummond charging as follows:

On or about December 6, 2017 in the District of Maryland, the defendant,

DAVONTE DRUMMOND

knowing he had previously been convicted of a crime punishable by

imprisonment for a term exceeding one year, knowingly possessed a firearm and

ammunition, to wit, a Kel-Tec P3AT, .380 caliber, semi-automatic pistol, bearing

serial number KZH16, and three Federal .380 caliber cartridges, and the firearm
and ammunition were in and affecting commerce.

 
(ECF 40). Drummond requested a postponement of the trial, which was granted, and filed a motion
to dismiss, arguing that under Rehaif, the government also must prove Drummond knew that,
because of his conviction, his possession of a gun was unlawful. Because the superseding
indictment fails to allege that element, Drummond contends, it must be dismissed. The
government has filed an opposition, and no evidentiary hearing is needed.

The defendant’s argument is not supported by Rehaif. The Court, in analyzing the scope
of the word “knowing” in 18 U.S.C. § 924(a)(2),' asked whether the government had to prove the
defendant knew both that he possessed a firearm and “that he was a felon, an alien unlawfully in
this country, or the like[]?” 139 §.Ct. at 2194. The Court held that the defendant must know both
his conduct (the possession) and his status. /d.

Drummond relies on the Court’s discussion of Liparota v. United States, 471 U.S. 419
(1985), where the Court found that “knowingly” applied to whether the use of food stamps was
unlawful. The reference to Liparota, however, is followed by the Court’s explanation that a
defendant who does not know his status lacks the required scienter under 18 U.S.C. § 922(g)?
Rehaif, 139 S.Ct. at 2198. Rehaif does not require, as Drummond argues, that the grand jury charge
and the government prove he knew his possession of the gun was unlawful. United States v
Bowens, 938 F.3d 790, 797 (6th Cir. 2019); see also United States v. Lockhart, -- F.3d --, 2020
WL 110799 at *6 (4th Cir. Jan. 10, 2020) (en banc) (discussing elements of § 922(g) after Rehaif).

Accordingly, the motion to dismiss will be denied by a separate Order, which follows.

i] 2 ¢/ ao Lt }
ate Catherine C. Blake

United States District Judge

 

 

' Section 924(a)(2) provides that “[w]hoever knowingly violates [§ 922(g)] shall be fined as provided in this title,
imprisoned not more than 10 years, or both.”

* “A defendant who does not know that he is an alien ‘illegally or unlawfully in the United States’ does not have the
guilty state of mind that the statute’s language and purposes require.” Rehaif, 139 S.Ct. at 2198.

2
